Citation Nr: 1007746	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than January 12, 
2005 for a grant of accrued benefits under 38 U.S.C.A. 
§ 1805.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1975.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran submitted an application on behalf of his 
daughter under 38 U.S.C.A. § 1805 that was received by VA 
January 12, 2006.  

2.  The Veteran's daughter died on January [redacted], 2006.  At that 
time, her claim for benefits was still pending.  

3.  The Veteran submitted an application for accrued benefits 
in March 2006.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than January 12, 2005 for the grant of accrued benefits under 
38 U.S.C.A. § 1805 have not been met.  38 U.S.C.A. § 501, 
1805, 5110, 5112, 5121 (West 2002); 38 C.F.R. § 3.400, 3.401, 
3.114, 3.814, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2006, the Veteran submitted an application for 
spina bifida benefits under 38 U.S.C.A. § 1805, which 
provides monetary benefits to individuals who suffer from 
spina bifida and are children of a Vietnam veteran.  Very 
unfortunately, on January [redacted], 2006, the Veteran's daughter, 
K.K., passed away.  

In March 2006, the Veteran submitted an application for 
accrued benefits.  In December 2006, the RO granted the 
Veteran's claim for accrued benefits and assigned an 
effective date of January 12, 2005, one year prior to the 
date the Veteran's claim for spina bifida benefits was 
received by VA.  In a January 2008 notice of disagreement, 
the Veteran stated that "the evidence of record established 
that he should receive benefits of more than only one year."

In this regard, the issue of whether the Veteran should have 
received accrued benefits in this case under the law is not 
at issue.  The RO has granted this claim.  The Board will not 
address this issue in the first instance.  The only issue 
before the Board at this time is the amount of accrued 
benefits received. 

The law governing claims for accrued benefits provides that, 
upon the death of a child claiming benefits under Chapter 18 
of title 38, her surviving parents may be paid periodic 
monetary benefits to which she was entitled at the time of 
her death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when she 
died.  38 U.S.C.A. § 5121 (as in effect on and after December 
16, 2003); 38 C.F.R. § 3.1000.  Congress recently amended 38 
U.S.C.A. § 5121 to repeal a two-year limit on accrued 
benefits so that a beneficiary's survivor may receive the 
full amount of award for accrued benefits.  This change 
applies only to deaths occurring on or after the date of 
enactment, December 16, 2003, as is the case here.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C.A.  
§ 5121(a).  

The Board notes that the substance of a survivor's accrued 
benefits claim is purely derivative from any benefit to which 
the original beneficiary might have been entitled to prior to 
her death; that is, the survivor cannot receive any benefit 
that beneficiary could not have received.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).  Therefore, the 
Veteran cannot receive an earlier effective date for accrued 
benefits in this case than the effective date that would have 
been assigned had the initial claim for spina bifida benefits 
been granted prior to K.K.'s death.  

38 U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  

38 C.F.R. § 3.814 provides that except as otherwise provided, 
a grant of entitlement to benefits under 38 U.S.C.A. § 1805 
will have an effective date of the date VA received the claim 
or the date entitlement arose, whichever is later.  

However, under 38 C.F.R. § 3.114(a) where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C. Chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a).

Here, K.K.'s eligibility for a monthly monetary allowance for 
an individual suffering from spina bifida whose biological 
mother or father served in Vietnam was reviewed at the 
Veteran's request more than one year after the effective date 
of 38 U.S.C.A. § 1805 and when he was awarded accrued 
benefits, an effective date of January 12, 2005, one year 
prior to the receipt of his claim was assigned.  This is the 
earliest date allowed by law.  

The Veteran has not clearly clarified why he believes that he 
is entitled to an effective date earlier than January 12, 
2005.  It is possible that the Veteran believes that he 
should be awarded retroactive compensation for all the years 
that his daughter suffered from spina bifida.  Unfortunately, 
as the Board has discussed above, entitlement to VA benefits 
is generally based on when the claimant's application for 
benefits is received by VA (when the Veteran filed the 
claim), not when the disability at issue first developed.  
The Board realizes that this may seem unfair to the Veteran 
and it is unfortunate that the Veteran was apparently unaware 
that his daughter was eligible for benefits under 38 U.S.C.A. 
§ 1805 for many years.  The Board is very sympathetic to the 
Veteran's situation and recognizes the suffering of his now-
deceased child while she was alive, as well as his family's 
pain during her illness and their loss upon her death.  
Nevertheless, the Board cannot find any authority that would 
allow the Board to award the benefit sought on appeal.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Board also notes that the record contains an e-mail 
between two VA employees dated May 2002 that contains advice 
from a VA General Counsel regarding accrued benefits in spina 
bifida claims that might have potentially caused the Veteran 
confusion regarding the nature of the accrued benefits to 
which he is entitled.  The general counsel writes, " That 
statute [38 U.S.C.A. § 5121] would authorize payment of two 
years worth of accrued benefits as reimbursement to the 
person (other than a political subdivision) who bore the 
expense of the child's last sickness or burial."  Read in 
isolation, this sentence could suggest that the Veteran 
should be granted an effective date two years prior to the 
date of the claim.  However, when read in the context of the 
whole e-mail and when considered in light of the e-mail's 
date, it is clear that the general counsel is referring to an 
older version of 38 U.S.C.A. § 5121.  This earlier version of 
the statute lacks the provision, currently codified in 
38 U.S.C.A. § 5121(a)(5), that specifically allows accrued 
benefits to the parents of a child who is claiming benefits 
under chapter 18 of title 38.  This earlier provision also 
limited the amount of accrued benefits a claimant could 
receive to two years, regardless of how long prior to the 
beneficiary's death the claim for benefits was filed.  

As the Board discussed above, 38 U.S.C.A. § 5121 was amended 
effective December 2003.  This amendment repealed the two-
year limit on accrued benefits so that a beneficiary's 
survivor may receive the full amount of award for accrued 
benefits.  It appears to the Board that the general counsel's 
final sentence is no more than a reference to this two year 
limit.  Certainly, there is nothing in the current statute 
governing accrued benefits that would support the Veteran's 
claim for an effective date of two years prior to the claim.  

The Board recognizes that the ratings decision, statement of 
the case, and various letters sent by the RO to the Veteran 
throughout the development of this claim are confusing; and 
undoubtedly this has caused the Veteran considerable 
frustration.  The Board hopes that its earlier discussion of 
the laws governing accrued benefits and earlier effective 
dates has clarified for the Veteran the reason why an 
effective date of January 12, 2005 was assigned for his grant 
of accrued benefits and why this is the earliest effective 
date allowed by law.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Here, the Veteran has not alleged that he filed an earlier 
formal or informal claim for benefits under 38 U.S.C.A. 
§ 1805 and that he should have been awarded an earlier 
effective date on that basis.  Rather, this case turns on 
whether there is a statutory basis for awarding an earlier 
effective date- a legal, rather than factual determination.  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


